--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY PURCHASE AGREEMENT

     THIS INTELLECTUAL PROPERTY PURCHASE AGREEMENT (“Agreement”) is made as of
the Effective Date by and between UCANDU LEARNING CENTRES INC., with offices
located at 290 Hounslow Avenue, Toronto, ON M2N 4B8, Canada, and ERWIN SNIEDZINS
on the one hand (collectively, the “Seller”) and MOUNT KNOWLEDGE HOLDINGS, INC.,
with offices located at 39555 Orchard Hill Place, Suite 600 PMB 6096, Novi,
Michigan 48375, on the other hand (the “Purchaser”).

WITNESSETH

     WHEREAS, Seller is the sole and exclusive owner of that certain software
commonly referred to between the parties as the “Real-Time Self Learning
Systems” as defined in Section 1.02(14) of this Agreement (“Software”); and

     WHEREAS, Seller desires to sell the Software including all copyrights,
patents, trademarks, servicemarks and trade secrets therein to Purchaser.

     NOW, THEREFORE, in consideration of the mutual benefits of the covenants
and restrictions hereinafter provided, Seller and Purchaser hereby agree as
follows:

RECITALS AND DEFINITIONS

Section 1.01 – Recitals: The above recitals and statement of parties is true and
correct.

Section 1.02 – Definitions: The following definitions shall apply:

     (1)     Affiliate: The term “Affiliate” shall mean, any Person that,
directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a Person, as such terms are used
in and construed under Rule 405 under the Securities Act of 1933, as amended.

     (2)     Code: The term “Code” shall mean that portion of the Software
developed and authored solely by Seller and expressly excluding Software
enhancements, modifications and developments by Purchaser.

     (3)     Computer: The term “Computer” shall mean computer hardware
designated by Purchaser.

     (4)     Confidential Information: The term “Confidential Information” shall
mean may receive, learn or otherwise become aware of information regarding the
Purchaser that Seller may receive, learn or otherwise become aware of including
without limitation Purchaser’s business methods, strategies, policies,
procedures, techniques, research, historical or projected financial information,
budgets, trade secrets, or any other confidential information of or relating to
or dealing with the business operations, activities or strategies of the
Purchaser. Confidential Information shall not include information (i) known to
or owned by Contractor prior to the date of this Agreement, (ii) developed by
Contractor independent of the Purchaser, (iii) that was at the time of
disclosure to Contractor or thereafter became public acknowledge through no
fault or omission of Contractor; or, (iv) was lawfully obtained by Contractor
from a third party under no obligation of confidentiality to the Purchaser. For
purposes of this definition, Confidential Information shall be deemed to include
all information concerning the Intellectual Property as well as derivative works
and new products and services in connection therewith.

--------------------------------------------------------------------------------

     (5)     Customer: The term “Customer” shall mean any person that, directly
or indirectly, (i) is utilizing the services of, or acquiring products from, the
Purchaser or any of its Affiliates or is a customer pursuant to a contract with
the Purchaser or any of its Affiliates; (ii) has either utilized the services or
acquired products from the Purchaser or any of its Affiliates or was a customer
pursuant to a contract with the Purchaser or any of its Affiliates; or (iii)
issued a solicitation pursuant to which the Purchaser or any of its Affiliates
has submitted a bid or proposal to provide products or services; or (iv) is
licensing, or has in the past licensed, the Software from Purchaser or any of
its Affiliates or representatives.

     (6)     Delivery Date: The term “Delivery Date” shall mean the date which
is ten days after the Effective Date.

     (7)     Documentation: The term “Documentation” shall mean all documents,
handbooks, manuals, brochures, program flow charts, source code listings, design
documents, programming notes, requirements statements, specification summaries
as well as all technical, administrative, operational and marketing materials
and publications describing or referencing the Software including (without
limitation) that certain Master Software Licensing Agreement and the Operations
Manual for the Software.

     (8)     Effective Date: The term “Effective Date” shall mean December 28,
2010.

     (9)     First Payment Amount: The term “First Payment Amount” shall mean:
(i) in the event that the Closing Date Appraised Value is equal to or greater
than the Target Value, the First Payment Amount shall be an amount equal to
$1,023,669.60; (ii) in the event that the Closing Date Appraised Value is less
than the Target Value but greater than the Threshold Value, the First Payment
Amount shall be equal to the Closing Date Appraised Value less the Threshold
Value; (iii) in the event that the Closing Date Appraised Value is less than the
Threshold Value, the First Payment Amount shall be equal to zero.

     (10)    Intellectual Property: The term “Intellectual Property” shall mean
the Software and Documentation including (without limitation) all copyrights,
patents, trademarks, service marks and trade secrets therein as further
described in Schedule A hereto.

     (11)    Manuals: The term “Manuals” shall mean that portion of the
Documentation developed and authored solely by Seller and expressly excluding
documentation enhancements, modifications and developments by Purchaser.

     (12)    Master Software Licensing Agreement: The term “ Master Software
Licensing Agreement” shall mean that certain Licensing Agreement dated January
21, 2010 by and between Mount Knowledge Inc., an Affiliate of Seller, and Mount
Knowledge Holdings, Inc. under which Mount Knowledge Holdings, Inc. originally
acquired the right to use and distribute the Software.

     (13)    Person: The term “Person” shall mean an individual, corporation,
limited liability company, partnership, joint venture, trust, estate,
unincorporated organization or government or any agency or political subdivision
thereof.

2

--------------------------------------------------------------------------------

     (14)    Second Payment Amount: The term “Second Payment Amount” shall mean
2,500,000 shares of Purchaser’s common stock.

     (15)    Software: The term “Software” shall mean the source code, object
code, executable code and all files and supporting code for the software listed
in Exhibit A which is attached hereto and by this reference incorporated herein
including (without limitation) all enhancements, modifications, improvements and
updates thereto as well as all derivative works thereof.

     (16)    Target Value: The term “Target Value” shall mean $2,047,339.20.

     (17)    Threshold Value: The term “Threshold Value” shall mean $1,000,000.

     (18)    Trade Secrets: The term “Trade Secrets” shall mean the trade
secrets of Purchaser which shall include (without limitation) the Software and
Confidential Information.

SALE OF SOFTWARE

Section 2.01 – Conveyance: Seller hereby assigns, transfers, conveys and
delivers to the Purchaser, and the Purchaser hereby accepts from the Seller,
good and valid title to the Intellectual Property, free and clear of any
encumbrances, on the terms and subject to the conditions set forth in this
Agreement. Title to the Intellectual Property shall pass to Purchaser as of the
Effective Date.

Section 2.02 – Unrestricted Use: Seller hereby grants Purchaser a nonexclusive,
nontransferable and perpetual license to use the Code and Manuals.

Section 2.03 – Delivery: Seller shall be responsible for shipment of the
Intellectual Property to Purchaser. Seller shall deliver the Intellectual
Property to Purchaser by the Delivery Date. The Software and Documentation shall
be delivered on magnetic media compatible with the Computer. The Tradenames
shall be delivered in hardcopy form.

Section 2.04 – Risk of Loss: Seller shall assume risk of loss or injury to the
Intellectual Property until the Delivery Date. Purchaser assumes risk of loss of
the Intellectual Property as of the Delivery Date.

INTELLECTUAL PROPERTY

Section 3.01 – Customers: Seller shall not (directly or indirectly) communicate
with Customers for purposes of providing such Customers with the Intellectual
Property or any information, services or products related thereto, unless Seller
is otherwise provided written authorization from the Purchaser separately from
this Agreement or authorization is granted to Seller from the terms and
conditions of a separate agreement with the Purchaser, not a part of hereto.

Section 3.02 – Noncompete: Seller shall not, for its own benefit or the benefit
of any third party, directly or indirectly, engage in (as a principal,
shareholder, partner, director, officer, agent, employee consultant or
otherwise) or be financially interested in any business operating within the
United States of America or countries outside of the United States of America
where any Customer or prospective Customers is located (collectively, the
“Restricted Area”), which (i) provides or plans to provide services materially
the same as the services provided by the Purchaser or any of its Affiliates; or
(ii) conducts any business activities which are materially the same as and which
are in competition with the business of the Purchaser or any of its Affiliates
or the Intellectual Property, or with business activities carried on or planned
by the Purchaser or any of its Affiliates.

3

--------------------------------------------------------------------------------

Section 3.03 – Nonsolicitation: Seller shall not, for its own benefit or the
benefit of any third party, directly or indirectly, induce or attempt to
influence any current, former or prospective employee, consultant, contractor,
Customer, independent contractor, vendor or supplier of the Purchaser or any of
its Affiliates to terminate, diminish, or not establish an employment or other
relationship with the Purchaser or any of its Affiliates.

Section 3.04 – Intentionally Omitted.

Section 3.05 – Trade Secrets: Seller shall not disclose the Trade Secrets
without the prior written consent of Purchaser. Seller hereby acknowledges and
agrees that the Trade Secrets derive independent economic value (actual or
potential) from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from their disclosure or use; are the subject of reasonable efforts under the
circumstance to maintain their secrecy; and are trade secrets as defined under
applicable United States and Canadian laws.

Section 3.06 – Licenses: The disclosure of Trade Secrets to Seller by Purchaser
shall not be construed as the grant of a License to Seller to use any such trade
secret to develop proprietary products, or to use any proprietary products
resulting from such Trade Secrets. Seller hereby acknowledges that all
proprietary and secret information, materials, concepts, applications,
technologies, systems, solutions, techniques, methods, processes, adaptions and
ideas resulting from the Trade Secrets shall belong solely and exclusively to
Purchaser including, but not limited to, any and all copyrights, patents,
trademarks, servicemarks, and tradesecrets arising therefrom or related thereto.

Section 3.07 – News Releases/Public Announcements: Seller shall not issue any
public announcements or news releases containing references to this Agreement or
sale of the Intellectual Property to Purchaser under this Agreement without the
prior written consent of Purchaser.

Section 3.08 – Automatic Reduction: If the Restricted Area or the period of time
applicable to the provisions of Sections 3.01 through 3.07 should be adjudged
unreasonable in any proceeding, then the period of time shall be reduced by such
amount or the area shall be reduced by the elimination of such portion or both
such reductions shall be made so that such restrictions may be enforced for such
time and in such area as is adjudged to be reasonable. The parties agree that
the covenants set forth in Sections 3.01 through 3.08 are separate, independent,
and in addition to any such other covenants set forth in any other agreement or
understanding between the parties hereto.

PAYMENT

Section 4.01 – Purchase Price: The aggregate purchase price to be paid by the
Purchaser to the Seller for the Intellectual Property shall be the sum of the
First Payment Amount and the Second Payment Amount, payable in accordance with
Section 4.02 hereof.

Section 4.02 – Delivery of Purchase Price: The Purchase Price shall be delivered
by Purchaser to the Seller as follows: (i) the First Payment Amount, if any,
shall be paid in cash on the first anniversary of the Closing Date (the “First
Anniversary Date”); provided, however, that in lieu of a cash payment, the
Purchaser may elect to pay all or part of the First Payment Amount in shares of
its common stock based on a price per share equal to the closing bid price of
the Purchaser’s common stock on the trading date that immediately precedes the
First Anniversary Date; and (ii) the Second Payment Amount shall be delivered on
the second anniversary of the Closing Date.

4

--------------------------------------------------------------------------------

Section 4.03 – Closing: The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of 150 Consumers Road,
Suite 202, Toronto, ON M2J 1P9, Canada, concurrently with the execution of this
Agreement. For purposes of this Agreement, “Closing Date” shall mean the date on
which the Closing takes place. At the Closing: (i) Purchaser shall be obligated
to deliver the Purchase Price to the Seller in accordance with the terms and
conditions set forth herein; and (ii) Seller and Purchaser shall execute and
deliver to each other an Intellectual Property Assignment relating to the
Intellectual Property in a form reasonably acceptable to Seller and Purchaser.

Section 4.04 – Post-Closing Appraisal: Within six (6) months after the Closing
Date, Purchaser shall select, in its sole discretion, an independent appraiser
or auditor familiar with technology and software based intellectual property
assets to conduct an evaluation and appraisal of the book value Intellectual
Property as of the Closing Date (the “Closing Date Appraised Value”).

Section 4.05 – Taxes: The Price includes any and all taxes due on the sale of
the Intellectual Property. Seller shall release, indemnify and hold Purchaser
harmless from any and all taxes payable on (or in connection with) the Price.

Section 4.06 – Acceleration of Amounts Due Hereunder: If an Acceleration Event
occurs, the amount of the Purchase Price outstanding, if any, through the date
of such event, shall become, at the Seller’s election in writing to the
Purchaser, immediately due and payable; provided, however, that, the Purchaser
may elect to pay all or part of the First Payment Amount outstanding as of the
Acceleration Date in shares of its common stock based on a price per share equal
to the closing bid price of the Purchaser’s common stock on the trading date
that immediately precedes the date of the Acceleration Event . For purposes of
this Section 4.06, an “Acceleration Event” shall be deemed to have occurred if
(a) the Purchaser commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Purchaser thereof, (b) there is commenced against the Purchaser any such case or
proceeding that is not dismissed within 90 days after commencement, (c) the
Purchaser is adjudicated insolvent or bankrupt or any order of relief or other
order approving any such case or proceeding is entered, (d) the Purchaser
suffers any appointment of any custodian or the like for it or any substantial
part of its property that is not discharged or stayed within 90 calendar days
after such appointment, (e) the Purchaser makes a general assignment for the
benefit of creditors, (f) the Purchaser conveys, sells or transfers all or
substantially all of the Intellectual Property to another Person (other than (1)
any such transaction (x) involving the conveyance, sale or transfer of all or
substantially all of the Intellectual Property to another Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with the Purchaser; (y) involving a merger or consolidation that does
not result in any reclassification, conversion, exchange or cancellation of
outstanding shares of common stock of the Purchaser and (z) pursuant to which
the holders of 50% or more of the total voting power of all shares of the
Purchaser’s capital stock entitled to vote generally in the election of
directors immediately prior to such transaction have the entitlement to
exercise, directly or indirectly, more than 50% of the total voting power of all
shares of capital stock entitled to vote generally in the election of directors
of the continuing or surviving Person or Person acquiring the Intellectual
Property immediately after such transaction; provided, that it shall not be an
Acceleration Event if the consideration for such merger, consolidation or
acquisition consists solely of shares of publicly traded common stock listed on
an established national securities exchange or automated over-the-counter
trading market in the United States or Canada, but disregarding any cash
payments for fractional shares or pursuant to dissenters’ appraisal rights or
(2) any transaction which is effected solely to change the jurisdiction of
incorporation of the Purchaser and results in a reclassification, conversion or
exchange of outstanding shares of Common Stock into solely shares of common
stock)

5

--------------------------------------------------------------------------------

WARRANTIES AND INDEMNIFICATIONS

Section 5.01 – Representations: Each Seller, jointly and severally, hereby
represents and warrants to the Purchaser, to the best of its knowledge, as
follows:

     (1)    Seller represents and warrants that the Software shall perform on
the Computer as described in the Documentation.

     (2)    Seller represents and warrants that the Intellectual Property was
developed solely and exclusively by Seller and that Seller has good and
marketable title to the Intellectual Property, free and clear of any
encumbrances, and is the sole and exclusive owner and author of the Intellectual
Property. Seller represents and warrants that assignment, transfer and
conveyance of the Intellectual Property to Purchaser shall not infringe upon or
violate any patent, copyright, trade secret or right of any third party.

     (3)    Seller has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. All action on the part of
Seller, necessary for the authorization, execution and delivery of this
Agreement, the performance of all obligations of the Seller hereunder has been
taken. This Agreement, when executed and delivered by Seller, will constitute a
valid and legally binding obligation of Seller, enforceable against Seller in
accordance with its terms.

     (4)    Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, does or will violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge or other restriction of any government, governmental agency, or
court to which Seller is subject or any provision of its organizational
documents or other similar governing instruments, or conflict with, violate or
constitute a default under any contract, agreement, license, credit facility,
debt or other instrument or understanding to which Seller is a party. Seller has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with the transactions
contemplated hereby.

     (5)    No authorization, consent, approval or other order of, or
declaration to or filing with, any governmental agency or body or other person
is required for the valid authorization, execution, delivery and performance by
Seller of this Agreement and the consummation of the transactions contemplated
hereby.

     (6)    Except as set forth on Schedule 5.01(6) hereto, Seller has paid all
fees and taxes (to the extent applicable) required to protect and maintain in
full force and effect the Intellectual Property. Seller has complied in all
respects with all license agreements for third-party Intellectual Property. No
claim has been made or threatened contesting the validity, enforceability, use
or ownership of the Intellectual Property. No person other than the Seller or
Purchaser has any rights in the Intellectual Property. Seller has not received
any notices (including any cease-and-desist letters or offers to license)
alleging infringement or misappropriation of the Intellectual Property. No third
party is infringing, misappropriating or otherwise conflicting with the
Intellectual Property and no claim with respect to an alleged infringement or
misappropriation of Intellectual Property is currently pending or threatened. No
person has been granted the right to use or distribute the Intellectual Property
(or any part thereof). In the event any such rights have been granted, Seller
hereby assigns Purchaser all rights of Seller under such grant including
(without limitation) all royalty, audit and termination rights as well as all
breach of contract claims of Seller thereunder.

6

--------------------------------------------------------------------------------

     (7)    No representation or warranty of the Seller contained in this
Agreement and no statement or disclosure made by or on behalf of any Seller to
the Purchaser pursuant to this Agreement contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained herein not misleading.

     (8)    Seller is, and will be at the time of the execution of this
Agreement, an “accredited investor,” as such term is defined in Rule 501 of
Regulation D promulgated by the Commission under the Securities Act of 1933, as
amended (the “Act”), is experienced in investments and business matters, has
made investments of a speculative nature and, with its representatives, has such
knowledge and experience in financial, tax and other business matters as to
enable such Seller to utilize the information available with respect to the
Purchaser to evaluate the merits and risks of and to make an informed investment
decision with respect to the proposed purchase, which represents a speculative
investment. The Seller has the authority and is duly and legally qualified to
purchase and own shares of the Purchaser. The Seller is able to bear the risk of
such investment for an indefinite period and to afford a complete loss thereof.

     (9)    Seller is acquiring Shares pursuant to the terms of this Agreement
for its own account for investment only and not with a view toward, or for
resale in connection with, the public sale or any distribution thereof.

     (10)  Seller understands and agrees that the Shares have not been
registered under the Act or any applicable state securities laws, by reason of
their issuance in a transaction that does not require registration under the Act
and that such Shares must be held indefinitely unless a subsequent disposition
is registered under the Act or any applicable state securities laws or is exempt
from such registration.

     (11)  Seller understands and agrees that the certificate or certificates
representing the Shares to be issued to it pursuant to this Agreement shall bear
the following or similar legend:

     “THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR
APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE
HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.”

     (12)  The offer to acquire the Shares in exchange for the Intellectual
Property was directly communicated to Seller by the Purchaser. At no time was
Seller presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.

7

--------------------------------------------------------------------------------

Section 5.02 – Indemnification: Each Seller, jointly and severally, shall
defend, indemnify and hold harmless Purchaser and its directors, officers,
employees, consultants, agents, and subcontractors (collectively, the “Purchaser
Group”) from and against any actions, suits, proceedings, hearings,
investigations, charges, complaints, demands, claims, injunctions, orders,
decrees, damages, dues, penalties, fines, costs, amounts paid in settlement,
liabilities, obligations, taxes, encumbrances, losses, expenses and fees,
including court costs and reasonable attorneys’ fees and expenses (collectively,
“Liabilities”), the Purchaser Group may suffer resulting from, arising out of,
relating to, in the nature of, or caused by (i) the breach (or alleged breach)
by Seller of a representation, warranty or covenant in this Agreement; (ii) the
negligence of Seller; and (iii) or Seller’s use or distribution of the
Intellectual Property, including any alleged or actual violation of trade
secret, proprietary information, trademark, copyright or any patent rights. If
Purchaser’s quiet enjoyment and use of the Software is disrupted as a result of
a third party Liability, Seller shall, upon Purchaser’s request and direction,
perform one or all of the following actions within 45 days of the date such
third party’s Liability is discovered by Purchaser:

     (1)    Replacement: Replace the Software by implementing on the Computer a
non-infringing software product of equivalent functional and performance
capability of the Software, as described in the Documentation;

     (2)    Modifications: Modify the Software to avoid the infringement without
eliminating the functional and performance capabilities of the Software as
described in the Documentation;

     (3)    Obtain License: Obtain a license from the third party claiming
infringement for Purchaser’s use of the Software.

The remedies set forth under this Section 5.02 shall be in addition to any and
all other remedies available under this Agreement in equity or at law.

Section 5.03 – Assignment: Seller hereby assigns any and all claims against
third parties (known or unknown) for violation of the rights of Seller in the
Intellectual Property preceding the Effective Date including (without
limitation) any and all claims of copyright infringement, trade secret
violations, trademark infringement and all other claims involving the
proprietary rights of Seller in the Intellectual Property.

Section 5.04 – Registration: The Intellectual Property shall be the sole and
exclusive property of Purchaser. Except as provided under Section 3.06,
Purchaser shall have the right to register all copyrights, patents, trademarks
and servicemarks for the Intellectual Property in the name of Purchaser. Seller
shall cooperate with Purchaser to prosecute or maintain all patent applications,
patents, trademark registrations, applications for registration of trademarks or
copyrights and other similar registrations of rights in the Intellectual
Property and shall sign all such documentation as reasonably required by
Purchaser to establish and register ownership of the Intellectual Property in
the name of the Purchaser.

8

--------------------------------------------------------------------------------

MISCELLANEOUS

Section 6.01 – Assignments: This Agreement shall be binding on and inure to the
benefit of the parties hereto and their respective successors, heirs, personal
representatives, and permitted assigns. Any assignment of this Agreement or the
rights hereunder by Seller without the prior written consent of Purchaser shall
be void.

Section 6.02 – Entire Agreement: This Agreement represents the entire agreement
of the parties hereto with respect to the matters contemplated hereby, and there
are no written or oral representations, warranties, understandings or agreements
with respect hereto except as expressly set forth herein..

Section 6.03 – Equitable Remedies: The parties hereby acknowledge that damages
at law may be an inadequate remedy. Therefore, Purchaser shall have the right of
specific performance, injunction or other equitable remedy in the event of a
breach of this Agreement by Seller.

Section 6.04 – Amendments; Waivers: No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by each party or, in the case of a waiver, by the party against whom enforcement
of any such waiver is sought. No action taken pursuant to this Agreement,
including any investigation by or on behalf of any party, will be deemed to
constitute a waiver by the party taking such action, or compliance with any
representation, warranty, covenant or agreement contained herein. The waiver by
any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach.

Section 6.05 – Severability: If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired hereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

Section 6.06 – Captions: The headings and captions of this Agreement are
inserted for reference convenience and do not define, limit or describe the
scope or intent of this Agreement or any particular section, paragraph, or
provision.

Section 6.07 – Counterparts: This Agreement may be executed via facsimile in one
or more counterparts and transmitted via facsimile or PDF, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. When counterparts of copies have been executed by all parties,
they shall have the same effect as if the signatures to each counterpart or copy
were upon the same document and copies of such documents shall be deemed valid
as originals.

Section 6.08 – Governing Law: This Agreement will be governed by and construed
in accordance with the internal laws of the State of Nevada without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Nevada or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Nevada. Each of the parties
hereto consents to the exclusive jurisdiction and venue of the state courts
located in Clark County, Nevada and the federal courts for the District of
Nevada with respect to all claims under this Agreement.

9

--------------------------------------------------------------------------------

Section 6.09 – Notice: Any and all notices, demands, or other communications
required or desired to be given hereunder by any party shall be in writing and
shall be validly given or made to another party if personally served, or if
deposited in the United States mail, certified or registered, postage prepaid,
return receipt requested. If such notice or demand is served personally, notice
shall be deemed constructively made at the time of such personal service. If
such notice, demand or other communication is given by mail, such notice shall
be conclusively deemed given five days after deposit thereof in the United
States mail addressed to the party to whom such notice, demand or other
communication is to be given as follows:

If to the Purchaser: If to the Seller:     Mount Knowledge USA, Inc. Ucandu
Learning Centers Inc. 39555 Orchard Hill Place 150 Consumers Road, Suite 600 PMB
6096 Suite 202 Novi, Michigan 48375, USA Toronto, ON M2J 1P9, Canada Tel: (248)
893-4538 Tel: (416) 858-2618 Fax: (888) 682-3038 Fax: (647) 348-8870 Attn: Board
of Directors Attn: Erwin Sniedzins

Section 6.10 – Pronouns/Gender: Pronouns shall refer to the masculine, feminine,
neuter, singular, or plural as the context shall require.

Section 6.11 – Relationship of the Parties: It is agreed that Purchaser and
Seller are independent parties. Nothing herein shall be construed as creating
partnership, employment relationship, or agency relationship between such
parties, or as authorizing any party to act as agent for any other such party.
Each such party maintains its separate identity.

Section 6.12 – Arbitration: Any controversy or claim arising out of or relating
to this Agreement, its interpretation or breach thereof, shall be settled in
Clarke County, Nevada in accordance with the rules of the American Arbitration
Association, and the judgment upon award may be entered in any court having
jurisdiction thereof.

Section 6.13 – Assurances: Each party hereby represents and warrants that all
representations, warranties, recitals, statements and information provided to
each other under this Agreement are true, correct, and accurate as of the date
of this Agreement to the best of their knowledge.

Section 6.14 – Litigation Expense: In the event of litigation or arbitration
arising out of this Agreement, each party shall pay its own costs and expenses
of litigation and arbitration (excluding fees and expenses of arbitrators and
administrative fees and expenses of arbitration, which such fees shall be
jointly apportioned among the parties hereto).

[Signatures follow on next page]

10

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF the undersigned have executed this Agreement as of
Effective Date. The parties hereto agree that facsimile signatures shall be as
effective as if originals.

WITNESSES:   SELLER                 UCANDU LEARNING CETNERS, INC.,     an
Ontario Canada corporation Print Name: _________________________________        
      /s/ Erwin Sniedzins         By: Erwin Sniedzins Print Name:
_________________________________   Its: President and CEO             And;    
            WITNESSES:             SELLER           Print Name:
_________________________________         /s/ Erwin Sniedzins         By: Erwin
Sniedzins Print Name: _________________________________   Its: Personally and
Individually                         WITNESSES:   PURCHASER                
MOUNT KNOWLEDGE HOLDINGS, INC.     A Nevada corporation Print Name:
_________________________________               /s/ Daniel A. Carr         By:
Daniel A. Carr Print Name: _________________________________   Its: President
and CEO

11

--------------------------------------------------------------------------------

Schedule A

Intellectual Property Description

“Intellectual Property” shall include without limitation the “Real Time Learning
and Self Improvement Educational System and Method™, also referred to as the
Real-Time Self Learning Systems™” learning and training method as set forth in
the U.S. Provisional Patent Application No. 60/807,028, initially filed on or
about July11, 2006 in the name of Erwin E. Sniedzins, with an updated Utility
Patent Application executed on or about June 27, 2007 as set forth Utility
Patent Application Transmittal, attached hereto as Exhibit A, and filed on or
about July 5, 2007 as set forth in the United States Patent and Trademark Office
confirmation receipt dated July 25, 2007, attached hereto as Exhibit B,
including but not limited to, any and all related computer code, including any
and all software products and services derived from said learning and training
method and related computer code (e.g. Knowledge Generator™, Examatar™, and
Syntality™ learning products and services), existing now or in the future, along
with all trademarks, trade names (e.g. Mount Knowledge, Knowledge Generator™,
KG™, Examatar™, Syntality™), technology know-how, marketing materials, owned
jointly and severally by UCANDU Learning Centres, Inc., corporately and/or Erwin
Sniedzins, personally and individually and/or assigned to or used by Mount
Knowledge Inc and/or any other third-party prior to the execution of this
Agreement.

Schedule 5.01(6)

Upon the execution of this Agreement, Purchaser shall be responsible for any and
all costs associated with completing the provisional patent filing stated
hereinabove and protecting the Intellectual Property obtained by Purchaser from
Seller pursuant to this Agreement.

12

--------------------------------------------------------------------------------

EXHIBIT A

Utility Patent Application Transmittal
(Utility Patent Application)

13

--------------------------------------------------------------------------------

EXHIBIT B

United States Patent and Trademark Office
(Confirmation Receipt)

14

--------------------------------------------------------------------------------